        Case 3:14-cr-00658-DMS Document 27 Filed 01/13/20 PageID.55 Page 1 of 2                                           FILED
        '
                                               United States District Court                                           r ~132020 I
                                                                                                                  CL1RK. U.S. DIS1RtCT COURT
                                               SOUTHERN DISTRICT OF CALIFOR!"lIA                               SOUTHERN OtSTR T OF CALIFORNIA
                                                                                                               BY                        DEPUTY

                                                              Plnintiff.
                                                                                  Case No. 3:14CR0658-DMS
UNITED STATES OF AM.ERICA
                                                       V.                    PRO HAC VICE APPLICATION
ISMAEL ZAMBADA-IMPERlAL                                                            Defendant. Ismael Zambada-lmpcrfal
                                                            Defendant.             Puny Rcprcscnlc<.I

 I,      FRANK A. PEREZ                                             hereby petition the above entitled court to permit me
                                (Applicanl)

 to appear and participate in this case and in support of petition state:
                  My firm name: LAW OFFICE OF FRANK A. PEREZ
              Street address:       9110 SCYENE ROAD
              City, State, ZIP: DALLAS. TEXAS 75227
              Phone number: __2,_l._4._-=82=8...-.,_99__1....I ' - - - - - - - - - - - - - - - - - - - - - - - - -
              Email:                                   frank(@,frankperezlaw.com
              That on            2/21/1995        I was admitted to practice before United States District Court for
                                    (DOit!)                                                     (Name ofCoun)
              the Northern District .o f Texas
              and am currently in good standing and eligible to practice in said court,
              that I am not currently suspended or disbarred in any other court. and
              that I O have 18.have not concurrently or within the year preceding this application made
              any pro hac vice application Lo this court.
                                         (H previous npJ>licnlion mndc, complete the following)

 Title of case
                      ---------------------------------
 Case Number_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date ofApplication _ _ _ _ _ _ __
 Application:         •   Granted       •     Denied
                  I declare under penalty of perjury that the foregoing is true a n d ~- --

                                                                                                     csii;na1ure of Applicnnt)

                                              DESIGNATION OF LOCAL COUNSEL
 I hereby designate the below named as associate local counsel.

      Michael R. McDonnell                                                        562-694-3827
 (Name)
                                                                                 (Telephone)
 The McDonnell Law Fim,
 (Fim1)

  418 East La Habra Blvd.                                                       La Habra, CA                                     90631
       (S1rcc1)                                                                                                                   (Zip code)
                                                                                  (C~



                                                                                 (Sii;nalurc of Applic:1111)

 I hereby consent to the above designation.
                                                                                  ~RthrA)~
                                                                                 (Sii;1m1ure uf Dcsigncc Auorncy)
       Case 3:14-cr-00658-DMS Document 27 Filed 01/13/20 PageID.56 Page 2 of 2


Pro Hae Vice (For this one particular occasion)

An attorney who is not a member of the California State Bar, but who is a member in good standing of,
and eligible to practice before, the bar of any United States court or of the highest court of any State or
of any Territory or Insular possession of the United States, who is of good moral character, and who has
been retained to appear in this Court, be permitted to appear and participate in a particular case. An
attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
is regularly engaged in business, professional, or other activities in California.

The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
(1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
and the date of admission, he/she is in good standing and eligible to practice in said court,
(4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
concurrently or within the year preceding his/her current application made any pro hac vice application
to this court, the title and the case number of each matter wherein he made application, the date of
application, and whether or not his/her application was granted. He/She shall also designate in his
application a member of the bar of this Court with whom the Court and opposing counsel may readily
communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
file with such application the address, telephone number and written consent of such designee.

Fee:     $206.00

If application and fee require submission via U.S. Mail, please contact:

                                                       CASD Attorney Admissions Clerk
                                                       (619) 557-5329


  The pro hac vice application for Frank A. Perez representing Ismael lambada-Imperial (2) is hereby:

  (!VAPPROVED for filing                           0    DENIED

  Date. _ _~ ~_l 3
           _L_   ="-)-0
                     _ __                          It is so ordered. _
                                                                      4
                                                                               )~'1. . ,l!k-.·.j{J_
                                                                         i!,!!,...             _________
                                                                     Honorable Dana M. Sabraw
